Citation Nr: 1114333	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In August 2008 and August 2009, the Board remanded the case for additional development.  The Veteran filed a notice of disagreement with his rating and subsequently perfected an appeal.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in June 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

As a final introductory matter, it does not appear that the following issue has been addressed by the RO.  In a September 2010 statement, the Veteran noted that he disagreed with the noncompensable disability rating he was assigned for residuals of an inguinal hernia, status post repair.  The Board interprets the Veteran's statement as an implicit claim for an initial increased rating for his service-connected residuals of an inguinal hernia, status post repair.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran's residuals of a nasal fracture were related to his active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for residuals of a nasal fracture have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Residuals of a Nasal Fracture

The Veteran asserts that his nasal congestion and rhinitis are related to his active service.  Specifically, the Veteran contends that the initial nasal injury occurred after being struck in the nose by a box in-service.  Additionally, the Veteran contends that he received a nasal fracture after he was hit in-service by other personnel on an aircraft carrier.  

The Veteran's March 1980 entrance examination report did not document a nasal condition on entry.  The Veteran's April 1981 service treatment records showed that the Veteran reported to sick call for a nose injury from being punched.  Additionally, the doctor noted that the Veteran had a small deformity noted on the right side of the nasal cavity.  Furthermore, the doctor noted that the Veteran had slight tenderness upon palpation.  The Veteran was then referred to the Medical Officer (MO).  The MO noted that the Veteran had an obvious deformity of the nose with some deviation to the left.  Additionally, the doctor reported that both of the Veteran's nasal passages were open, with minimal deviation.  Furthermore, the MO noted that the x-ray revealed a positive fracture.  Moreover, the MO informed the Veteran that there was no need for surgery or correction at that time, but that at a later date he may experience nasal blockage and require surgery.   

The post-service medical records associated with the file that refer to the Veteran's nasal condition include VA outpatient treatment records, and the May 2010 and June 2010 VA examination reports.

A June 2003 VA treatment record noted that the Veteran complained of chronic nasal congestion almost daily.  Additionally, he reported to the doctor that he was told in service that he might need nasal surgery.  The doctor diagnosed the Veteran with chronic rhinitis.  In addition, the doctor prescribed Flonase for this condition.  

The Veteran was afforded a Video Conference Hearing in June 2008.  The Veteran reported that his rhinitis was caused by an incident in service in April 1981.  Additionally, the Veteran stated that he was aboard an aircraft carrier when some of the guys in his private squadron decided to strike him in the face.  Furthermore, he stated that he complained to his superior about the incident, but it was not written up.  Subsequently, he reported that he went to sick bay and was told that he had a broken nose.  

The Veteran was afforded a bone VA examination in May 2010.  The Veteran reported that the onset of his nasal fracture with congestion and rhinitis was in 1981.  Additionally, he reported that the initial nasal injury occurred after being struck in the nose by a box.  Furthermore, he stated that he subsequently received a nasal fracture after he was hit by other personnel on an aircraft carrier.  

Upon examination, the examiner noted that the Veteran had an abnormal nasal bone on the midline.  Additionally, the examiner stated that the Veteran had a deformity, which included a septal deviation to the left and an indentation palpated along the nasal bridge.  Furthermore, the examiner noted that the Veteran had evidence of draining sinuses, which included nasal congestion and a deviated septum.  The examiner diagnosed the Veteran with a nasal fracture with congestion and rhinitis.  Additionally, the examiner stated that the Veteran's rhinitis was at least as likely as not related to his nasal fracture incurred while enlisted.  The examiners rationale was that the Veteran had a deviated nasal septum as a result of his nasal fracture, which can precipitate mechanical rhinitis.

The Veteran was also afforded a nose, sinus, larynx, and pharynx VA examination in June 2010.  The Veteran reported that he had difficulty breathing through his nose.  Additionally, he stated that at night he could not breathe through his nostrils, and that it affected his sleep.  Furthermore, he reported that he had his nose broken twice in service.  The examiner reported that he was unable to find records of the Veteran's broken nose in the chart, but that it might be in there.  Moreover, the Veteran reported that he used cocaine for several years including snorting it.  

Upon examination, the examiner noted that the Veteran had an inverted V deformity with saddle nose.  Additionally, the Veteran had an anterior airway with a narrow nasal valve, a septum midline, and a moderate turbinate enlargement that responded to decongestion.  Moreover, there was no mucous, pus, or polyps.  Additionally, a scope evaluation was performed without septal deviation or lesions.  The examiner concluded that the Veteran's nasal valve collapse was related to weakened and inferior displacement of upper lateral cartilages.  Additionally, the examiner stated that this could be related to trauma or cocaine use.  Furthermore, the examiner reported that if the Veteran sustained nasal trauma during his service, then it was possible that the valve collapse was related.  Lastly, the examiner stated that no bony deformity was seen.  

The June 2010 VA examiner submitted a December 2010 addendum report.  The examiner noted that the Veteran's C-file was unavailable at the June examination, and had now been reviewed.  The examiner reported that there was no additional information available in the file giving support for the Veteran's claim of service connection for rhinitis.  Additionally, the examiner stated that the Veteran's records had references to his use of drugs, which included cocaine over a long period.  Furthermore, the examiner noted that there was no evidence of infection, polyps, or  a deviated septum.  Moreover, the examiner stated that chronic obstruction with infection or a deviated septum could give some support to the Veteran's claim, but there was none to report on his examination.  The doctor concluded that it was his impression that the Veteran's current rhinitis was not caused by his nasal fracture, and his current findings of no infections, polyps, or a deviated septum fail to support his claim of rhinitis as being service connection.  Lastly, the examiner noted that the Veteran's symptoms of rhinitis were long standing, and were suggestive of his long history of his nose being a pathway to introduce drugs.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, VA outpatient treatment records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the May 2010 VA examiner, demonstrate that his currently diagnosed nasal condition is related to his period of military service.

In comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the opinion from the May 2010 VA examiner as it was supported by a rationale, detailed and consistent with other evidence of record.  The Board rejects the negative opinion by the June 2010 VA examiner.  In the June 2010 VA examination  report, the examiner noted that he was unable to find records of the Veteran's in-service broken nose in the chart.  Additionally, he stated that if the Veteran sustained nasal trauma during his service, then it was possible that the valve collapse was related.  Furthermore, in the December 2010 addendum report, the examiner noted that the Veteran's C-file was unavailable at the June examination, and that it had now been reviewed.  Moreover, the examiner reported that there was no additional information available giving support for the Veteran's service connection claim for rhinitis.  The examiner concluded that the Veteran's current rhinitis was not caused by his nasal fracture.  However, while ostensibly predicated on a review of the claims folder, the VA examiner's opinion did not address other pertinent evidence, including the April 1981 service treatment record that showed that the Veteran was treated for a nose injury after being punched, and was diagnosed with a nasal fracture.  Additionally, the doctor at that time informed the Veteran that that at a later date he may experience nasal blockage and require surgery.   Accordingly, because the examiner's opinion was based on an incomplete and inaccurate factual history of the Veteran's in-service incident that resulted in a nasal fracture, the Board finds that the June 2010 examination report and December 2010 addendum are not adequate for rating purposes.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, the May 2010 VA examiner noted and considered the Veteran's in-service incidents and the April 1981 service treatment record that reported the onset of the Veteran's nasal fracture.  The examiner diagnosed the Veteran with a nasal fracture with congestion and rhinitis.  The examiner stated that the Veteran's rhinitis was at least as likely as not related to his nasal fracture incurred while enlisted.  The examiners rationale was that the Veteran had a deviated nasal septum as a results of his nasal fracture which can precipitate mechanical rhinitis.  Given the VA examiner's access to the claims folder and the thoroughness and detail of his opinion, the Board finds this opinion to be highly probative to determining whether service connection for a nasal condition is warranted.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's residuals of a nasal fracture claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for residuals of a nasal fracture is warranted. 


ORDER

Entitlement to service connection for residuals of a nasal fracture is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


